Citation Nr: 1207947	
Decision Date: 03/01/12    Archive Date: 03/16/12

DOCKET NO.  05-35 839	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cheyenne, Wyoming


THE ISSUES

1.  Entitlement to service connection for posttraumatic stress disorder.  

2.  Entitlement to service connection for a psychiatric disorder other than posttraumatic stress disorder.


REPRESENTATION

Veteran represented by:	Veterans of Foreign Wars of the United States

WITNESS AT HEARING ON APPEAL

The Veteran
ATTORNEY FOR THE BOARD

P. Childers, Counsel




INTRODUCTION

The Veteran, who is the appellant, had honorable active service from August 1964 to September 13, 1968.  He had other than honorable service from September 14, 1968, to April 1970.  

This matter is before the Board of Veterans' Appeals (Board) on appeal of a rating decision, dated in August 2004, of the Department of Veterans Affairs (VA) Regional Office (RO) in Cheyenne, Wyoming.  

In April 2008, the Veteran testified at a hearing before the Board.  In a letter dated in June 2010, the Veteran was afforded the opportunity for another hearing because the Veterans Law Judge that had presided over the April 2008 hearing retired.  The Veteran has never requested another Board hearing.

In a decision in February 2009, the Board denied the claim of service connection for posttraumatic stress disorder.  The Veteran appealed the Board's decision to the United States Court of Appeals for Veterans Claims (Court).  In May 2010, the Court, on the parties Joint Motion, vacated the February 2009 Board decision and remanded the matter for further action.  

In December 2010, the Board remanded the claim for procedural development and for adjudication of the claim of service connection for a psychiatric disorder other than posttraumatic stress disorder, citing Clemons v. Shinseki, 23 Vet. App. 1, 4-5 (2009). 

After a review of the record, the Board determines that further evidentiary and procedural development is needed before the claims can be decided.  And the claims are REMANDED to the RO via the Appeals Management Center (AMC), in Washington, D.C.  


REMAND

On the claim for service connection for posttraumatic stress disorder, the Veteran described several in-service stressors, while he was serving on the U.S.S. KITTY HAWK and the U.S.S. AMERICA.  In April 2008, the Veteran testified that he served on the U.S.S. KITTY HAWK for three years, 1965 to 1968, and then on the U.S.S. AMERICA for 9 months.  

The DD-214 shows that the Veteran served honorably from August 1964 to September 1968.  There is a single service treatment record from the U.S.S. KITTY HAWK, and a few records from the U.S.S. AMERICA.  However, service personnel records identifying the Veteran's ship assignments during his period of honorable service have not been requested. 

In 2008, the Veteran indicated that he was in a posttraumatic stress disorder program.  

Accordingly, the case is REMANDED for the following action:

1.  Request the Veteran's service personnel records for the period of honorable service from August 1964 to September 13, 1968. 

If the records do not exist or further attempts to obtain the records would be futile, notify the Veteran in accordance with 38 C.F.R. § 3.159(e).

2.  Identify the specific in-service stressors described by the Veteran in his stressor statements, in the evaluation in March 2008 by a VA psychologist, and in his testimony in April 2008, including, but not limited to the crash of a helicopter with casualties on the deck of the U.S.S. KITTY HAWK.   



If there is sufficient information about any in-service stressor during the period of honorable service, request verification of the in-service stressor through the appropriate Federal agency, including a search of the relevant ship's logs of the .U.S.S. KITTY HAWK and the U.S.S. AMERICA. 

If the records do not exist or further attempts to obtain the records would be futile, notify the Veteran in accordance with 38 C.F.R. § 3.159(e).

3.  Request records, including any reports of psychological testing, from the Cheyenne VA Medical Center since 2008.  

4.  After completion of the above, if there is credible supporting evidence of any in-service during the period of honorable service or if the stressor is related to fear of hostile military activity during a period of honorable service and the claimed stressor is consistent with the circumstances, conditions, or hardships of the Veteran's service, the Veteran's lay testimony alone may establish the occurrence of the claimed in-service stressor under 38 C.F.R. § 3.304(f)(3), then afford the Veteran a VA psychiatric examination, including psychological testing for PTSD, by a VA psychiatrist or psychologist, who has not previously examined the Veteran, to determine:






a).  Whether it is more likely than not (probability greater than 50 percent), at least as likely as not (probability of 50 percent), or less likely than not (probability less than 50 percent), that the Veteran's posttraumatic stress disorder is related to the verified in-service stressor or credible evidence of fear of hostile activity; alternatively,   

b).  Whether it is more likely than not (probability greater than 50 percent), at least as likely as not (probability of 50 percent), or less likely than not (probability less than 50 percent), that any psychiatric disorder other than posttraumatic stress disorder had onset during the Veteran's period of honorable service from August 1964 to September 13, 1968.


If after a review of the record and examination, an opinion is not possible without resort to speculation, the VA examiner is asked to clarify whether the opinion cannot be rendered because an opinion is beyond what may be reasonably concluded based on the evidence of record and current medical knowledge. 

The Veteran's file should be made available to the VA examiner.

5.  Then, adjudicate the claim for service connection for posttraumatic stress disorder and for a psychiatric disorder other than posttraumatic stress disorder.  





If the decision remains adverse, furnish the Veteran and his representative a supplemental statement of the case and return the case to the Board.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

The claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



_________________________________________________
George E. Guido Jr.
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).


